Allowance
Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for allowance:In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record does not teach, either singly or in combination, A system comprising: a processor; and a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising obtaining, from a user device, mood information associated with a user of [[a]]the user device, wherein the mood information comprises definitions of a plurality of moods of the user, wherein each of the definitions of the plurality of moods of the user comprises a respective range for biometric data that relates to the user and a respective data point associated with a first sensor reading, wherein the biometric data that relates to the user comprises a pulse rate and a stress level, and wherein the respective range comprises a maximum value for the biometric data and a minimum value for the biometric data, defining, based on the definitions, the plurality of moods of the user, detecting, based on receiving collected data from the user device, an event associated with the user device, wherein the collected data comprises sensor readings collected by sensors of the user device, wherein the sensor readings comprise: the first sensor reading, the first sensor reading relating to an environment in which the user is located and in which the user device is located, wherein the environment comprises a proximity of the user device, a second sensor reading comprising the biometric data that relates to the user, and location data comprising geographic coordinates that define a geographic location at which the environment is located, determining, based on the first sensor reading, a condition in the environment in which the user is located and in which the user device is located, determining, based on the second sensor reading, the location data, and the condition, a current mood of the user, wherein the current mood is selected from the plurality of moods of the user, and storing affinity data that defines a relationship between the geographic location at which the environment is located, the condition in the environment, and the current mood of the user, as recited in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN D©AN whose telephone number is (571)272- 4317. The examiner can normally be reached on Monday-Thursday and Biweekly Friday 8:30am - 6:00pm. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN V DOAN/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449